UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported) September 29, 2010 Precision Aerospace Components, Inc. (Exact Name of Registrant as Specified in its Charter) Delaware 000-30185 20-4763096 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 2200 Arthur Kill Road Staten Island, NY 10309-1202 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code (718) 356-1500 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 8 Other Events Item 8.01Other Events On September 29, 2010,the existing guaranty by Precision Aerospace Components, Inc. (the “Company”), of the performance of Freundlich Supply Company, Inc. (“Freundlich”), the Company’s wholly-owned subsidiary, in connection with Freundlich’s agreement, entered into on the same date, between Freundlich and Israel Discount Bank of New York (the “Agreement”) and the Agreement itself were extended through July 31, 2011 on substantially the terms and conditions as in effect under the heretofore existing revolving funding facilityentered on August 31, 2009 and amended on November 5, 2009. The only change,other than new maturity date,is the decrease in the annual interest rate by ½% to Prime plus 1%, and the removal of a minimum interest rate.Eligible accounts are those domestic accounts not outstanding for more than one hundred twenty (120) days past due; eligible inventory is inventory as determined by the bank, presently that which has had sales within the preceding sixty (60) months.The balance continues to be secured by a first lien position on all of Freundlich’s assets. Item 9.01Exhibits Exhibit 10.1:
